Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “an electric motor”, and the claim also recites “canned motor or the like” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claims 17 & 18, they are also rejected for the same reason claim 1 is rejected.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 12-14,  and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JP 2001231213) in view of Shimazu et al. (US 20060045395).

1. Murakami et al. teach:
A method for producing a rotor unit 8 of an electric motor 2, in particular a canned motor or the like (title), for driving a pump wheel 13 of a pump 1, the rotor unit being composed of a rotor 8, a shaft 9, a thrust washer 19 and sliding bearings 10, the rotor being formed by a permanent magnet or a shading coil (for use as a synchronous machine which requires the use of permanent magnets, see para 0007 last sentence), the rotor and the thrust washer being attached to the shaft (fig 10), the shaft being 

Shimazu et al. teach that the shaft 2 is produced from a fiber-reinforced polymer material to maintain cleaniness in the bearing (abstract).

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Murakami et al. so that the shaft is produced from a fiber-reinforced polymer material, as taught by Shimazu et al. so as to maintain cleanliness in the bearing.

4. Murakami et al. has been discussed above, re claim 1; but does not teach that the production from the fiber-reinforced material takes place by transfer molding or by injection molding.  

Shimazu et al. teach that the production from the fiber-reinforced material takes place by transfer molding or by injection molding to keep the cleanliness of the bearing (abstract).  

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Murakami et al. so 


10. Murakami et al. has been discussed above, re claim 4; but does not teach that the fibers are oriented parallel to a surface of the shaft and/or at a flat angle relative to the surface during transfer molding or injection molding.  

Shimazu et al. teach that the fibers are oriented parallel to a surface of the shaft and/or at a flat angle relative to the surface during transfer molding or injection molding to keep the cleanliness of the bearing (abstract).  

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Murakami et al. so that the fibers are oriented parallel to a surface of the shaft and/or at a flat angle relative to the surface during transfer molding or injection molding, as taught by Shimazu et al., so as to maintain the cleanliness of the bearing.

12. Murakami et al. has been discussed above, re claim 1; but does not teach that carbon fibers or glass fibers, preferably as short fibers, are used as fibers.  



Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Murakami et al. so that carbon fibers or glass fibers, preferably as short fibers, are used as fibers, as taught by Shimazu et al., so as to maintain the cleanliness of the bearing.

13. Murakami et al. has been discussed above, re claim 1; but does not teach that a thermoset, preferably phenolic resin, epoxy resin, polyester resin or polycyclopentadiene resin, or a thermoplastic, preferably polypropylene, polyphenylene sulfide or polyether ether ketone, is used as the polymer material.  

Shimazu et al. teach that a thermoset, preferably phenolic resin, epoxy resin, polyester resin or polycyclopentadiene resin, or a thermoplastic, preferably polypropylene, polyphenylene sulfide or polyether ether ketone, is used as the polymer material to keep the cleanliness of the bearing (abstract).  

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Murakami et al. so 

14. Murakami et al. has been discussed above, re claim 1; but does not teach that another filler, preferably graphite, molybdenum sulfide, tungsten disulfide, polytetrafluoroethylene, glass bubbles and/or mineral additives, is added to the polymer material.  
Shimazu et al. teach that another filler, preferably graphite, molybdenum sulfide, tungsten disulfide, polytetrafluoroethylene, glass bubbles and/or mineral additives, is added to the polymer material to keep the cleanliness of the bearing (abstract).  

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Murakami et al. so that another filler, preferably graphite, molybdenum sulfide, tungsten disulfide, polytetrafluoroethylene, glass bubbles and/or mineral additives, is added to the polymer material, as taught by Shimazu et al., so as to maintain the cleanliness of the bearing.

17. Murakami et al. teach:


Shimazu et al. teach that the shaft 2 is produced from a fiber-reinforced polymer material to maintain cleaniness in the bearing (abstract).

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Murakami et al. so that the shaft is produced from a fiber-reinforced polymer material, as taught by Shimazu et al. so as to maintain cleanliness in the bearing.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu et al. in view of Murakami et al..

18. Shimazu et al. teach:

Murakami et al. teach a canned motor 2 of a pump, in particular a circulation pump or the like.  The routineer would have readily applied the shaft of Shimazu et al. to the canned motor of Murakami et al. for the benefit of keeping the cleanliness of the bearing.

Thus, it would have been obvious to a person having ordinary skill at the time the invention was effectively filed to modify the invention of Shimazu et al. with a canned motor of a pump, in particular a circulation pump or the like, as taught by Murakami et al. so as to keep the cleanliness of the bearing.




Claims 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. & Shimazu et al. in further view of Nalagatla et al. (RU 2615126).

2. Murakami et al. has been discussed above, re claim 1; but does not teach that the thrust washer is produced from a fiber-reinforced polymer material.  

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Murakami et al. so that the thrust washer is produced from a fiber-reinforced polymer material, as taught by Nalagatla et al., so as to make an integral shaft and thrust plate.

3. Murakami et al. has been discussed above, re claim 1; but does not teach that the thrust washer is co-molded with the shaft.  
Nalagatla et al. teach that the thrust washer is co-molded with the shaft to make an integral shaft and thrust plate.  
Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Murakami et al. so that the thrust washer is co-molded with the shaft, as taught by Nalagatla et al., so as to make an integral shaft and thrust plate.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. & Shimazu et al. in further view of Yamamoto et al. (JP 2005102390).


Yamamoto et al. teach that the permanent magnet or the shading coil is placed in a mold and is joined with the shaft by transfer molding or injection molding in the mold to improve quality and productivity (abstract).  
Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Murakami et al. so that the permanent magnet or the shading coil is placed in a mold and is joined with the shaft by transfer molding or injection molding in the mold, as taught by Yamamoto et al., so as to improve quality and productivity.
6. Murakami et al. has been discussed above, re claim 4; but does not teach that the permanent magnet or the shading coil is enclosed, preferably fully encased, in the polymer material.  
Yamamoto et al. teach that the permanent magnet or the shading coil is enclosed, preferably fully encased, in the polymer material to improve quality and productivity (abstract).  
Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Murakami et al. so that the permanent magnet or the shading coil is enclosed, preferably fully encased, in 

7. Murakami et al. has been discussed above, re claim 4; but does not teach that the shaft is placed in a mold and is joined with the permanent magnet by transfer molding or injection molding in the mold, the permanent magnet being produced from a thermoplastic or thermosetting magnetic compound.  
Yamamoto et al. teach that the shaft is placed in a mold and is joined with the permanent magnet by transfer molding or injection molding in the mold, the permanent magnet being produced from a thermoplastic or thermosetting magnetic compound to improve quality and productivity (abstract).  
Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Murakami et al. so that the shaft is placed in a mold and is joined with the permanent magnet by transfer molding or injection molding in the mold, the permanent magnet being produced from a thermoplastic or thermosetting magnetic compound, as taught by Yamamoto et al., so as to improve quality and productivity.

8. Murakami et al. has been discussed above, re claim 4; but does not teach that the shaft and the permanent magnet are produced in the mold at the same time by two-component injection molding.  

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Murakami et al. so that the shaft and the permanent magnet are produced in the mold at the same time by two-component injection molding, as taught by Yamamoto et al., so as to improve quality and productivity.

9. Murakami et al. has been discussed above, re claim 4; but does not teach that the permanent magnet is magnetized in the mold.  
Yamamoto et al. teach that the permanent magnet is magnetized in the mold to improve quality and productivity (abstract).  
Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Murakami et al. so that the permanent magnet is magnetized in the mold, as taught by Yamamoto et al., so as to improve quality and productivity.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. & Shimazu et al. in further view of Romano (US 1498578).


Romano teach that the sliding bearings are realized as bearing bushes made of carbon, preferably graphite, phenolic resin-impregnated graphite, carbonized graphite-filled phenolic resin compound, fiber-reinforced polymer or ceramics to improve quality of the bearing (col 2 lines 62-69).  
Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Murakami et al. so that the sliding bearings are realized as bearing bushes made of carbon, preferably graphite, phenolic resin-impregnated graphite, carbonized graphite-filled phenolic resin compound, fiber-reinforced polymer or ceramics, as taught by Romano, so as to improve quality.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. & Shimazu et al. in further view of Fuss (US 20140049856).

15. Murakami et al. has been discussed above, re claim 1; but does not teach that the shaft is machined at bearing surfaces.  

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Murakami et al. so that the shaft is machined at bearing surfaces, as taught by Fuss, so as to improve quality.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. & Shimazu et al. in further view of Corts (CN 102308105).

16. Murakami et al. has been discussed above, re claim 1; but does not teach that a friction coefficient of 0.15 µ to 0.05 µ, preferably 0.1 µ to 0.07 µ, is formed between bearing surfaces of the shaft and sliding bearings.  
Corts teach that a friction coefficient of 0.15 µ to 0.05 µ, preferably 0.1 µ to 0.07 µ, is formed between bearing surfaces of sliding bearings and another surface that is against the bearing (equivalent to applicant’s shaft) to improve quality and.  
Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Murakami et al. so that a friction coefficient of 0.15 p to 0.05 µ, preferably 0.1 p to 0.07 µ, is formed between bearing surfaces of the shaft and sliding bearings, as taught by Corts, so as to improve quality.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832